Citation Nr: 0108870	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral double 
vision.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

7.  Entitlement to an initial compensable disability rating 
for tinea versicolor.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to April 1970.  A September 1978 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, determined that the character of the 
veteran's discharge is a bar to receipt of VA benefits based 
on his military service from September 16, 1967, to April 3, 
1970.  However, he is eligible for VA benefits based on his 
military service from September 16, 1964, to September 15, 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Montgomery RO which denied the above issues.  In November 
1999, the Board remanded this case to provide the veteran a 
personal hearing.  In May 2000, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  

A review of the record reveals that the appellant's claim for 
service connection for PTSD was previously denied by November 
1991 and April 1995 rating decisions.  The May 1997 rating 
decision, however, did not address whether new and material 
evidence had been submitted to reopen this previously denied 
claim.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995) (Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  On the other hand, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").  

In this case, the evidence of record contains the following:  
(1) a March 2000 request for waiver of overpayment, and (2) 
the veteran's testimony during the May 2000 Travel Board 
hearing that he has hepatitis C as a result of VA hospital, 
medical, or surgical care or treatment, thereby raising a 
claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151.  These issues have not been adjudicated by the RO, 
and they are not inextricably intertwined with the other 
issues presently before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.


REMAND

A.  Sickle cell anemia, hypertension, double
vision, and tinnitus claims

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand of these claims is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, it is observed that 
the veteran has never been provided with a VA compensation 
and pension examination specifically with respect to his 
claims for service connection for sickle cell anemia, 
hypertension, bilateral double vision, and tinnitus.  While 
some of these claimed disabilities were obliquely referenced 
during 1997 general medical examinations, none of these 
conditions were sufficiently addressed by the examiners so as 
to create a record on which the Board may proceed to decide 
these claims at the present time.  Accordingly, these claims 
must be remanded to the RO for purposes of scheduling the 
veteran for adequate medical examinations.  


B.  PTSD and hearing loss claims

The Board cannot decide, at this point, whether either of 
these claims should be reopened.  Where a claimant has filed 
an application to reopen a claim and VA has notice of the 
existence of evidence that may be sufficient to reopen the 
claim, VA has a duty to inform the claimant of the necessity 
to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996). 

In his May 2000 testimony, the veteran referenced receiving 
treatment at the VA Medical Centers in Birmingham and Atlanta 
immediately after his discharge from service.  Also, he 
continues to receive treatment at the VA Medical Center in 
Birmingham; records for treatment from 1978 through 1996 were 
obtained from that facility.  It is unknown whether 
additional VA records exist that may be sufficient to reopen 
either of these claims.  However, a remand clearly is 
required to obtain all of the veteran's VA treatment records 
from these facilities.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and must be considered when deciding a claim for 
benefits.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, the PTSD and hearing loss reopening claims also 
must be remanded for review and consideration by the RO as to 
whether any further development and notification action is 
required in accordance with the directions contained in VBA 
Fast Letter No. 01-13 (Feb. 5, 2001) (claims to reopen must 
be fully developed in accordance with the provisions of the 
VCAA, except that a VA examination or medical opinion will 
not be scheduled or obtained, respectively, unless it is 
first determined that new and material evidence sufficient to 
reopen the claim has been submitted).  

C.  Tinea versicolor claim

With respect to the claim for an initial compensable rating 
for service-connected tinea versicolor, it is necessary to 
provide the veteran an opportunity to undergo further 
examination, preferably by a dermatologist.  The report of 
the VA examination conducted in 1997 is inadequate to 
evaluate this service-connected disability given the absence 
of findings regarding the severity of the condition.  As a 
consequence, the Board does not currently have sufficient 
medical evidence upon which to base a decision.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 
5 Vet. App. 288, 292 (1993).  Also, an examination is needed 
because the veteran testified that his skin disorder is worse 
during the summer, and the appearance of his skin disorder 
during flare-ups therefore must be addressed.  See Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994).  With a disorder such 
as the veteran's, where the service-connected disease is 
cyclical in the degree of manifestation of its symptoms, the 
duty to assist includes conducting an examination during the 
active stage of the disease.  Id. at 408. 

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned in 1997, all evidence of record must be 
considered in determining the appropriate rating, including 
the appropriateness of a "staged rating", for the veteran's 
skin disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete medical records from (a) the VA 
Medical Center in Atlanta for all 
treatment from 1970 to the present, and 
(b) the VA Medical Center in Birmingham 
for all treatment from 1970 to 1978 and 
from August 1996 to the present.  

2.  The RO should schedule the veteran 
for a examination of his service-
connected tinea versicolor by a 
dermatologist, if available, when this 
condition is symptomatic and in an active 
or worsened stage (the veteran reports 
that his skin disorder is worse during 
the summer).  Because of the reported 
fluctuating nature of the veteran's skin 
disorder, the RO should notify the 
veteran that he needs to report to a VA 
Medical Center for examination of his 
service-connected skin disorder when this 
disability becomes active or flares-up, 
so that documentation can be obtained as 
to the symptoms he experiences during 
such periods of heightened activity.  

In conducting the examination, the 
examining physician should discuss the 
extent of any exfoliation, exudation, 
itching, or lesions associated with the 
veteran's service-connected tinea 
versicolor.  The areas affected by this 
disorder should be described in terms of 
location and extent of involvement.  
Unretouched color photographs of the 
areas affected by the service-connected 
disorder should be obtained.  If the 
examination report is deficient in any 
respect, it should be returned by the RO 
to the VA examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  The veteran should be scheduled for a 
VA examination(s) with respect to his 
claims for service connection for sickle 
cell anemia, hypertension, bilateral 
double vision, and tinnitus.  The claims 
folder should be made available to the 
examiner(s) for review during the 
examination(s).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to all of the veteran's claims, 
including the claims to reopen the 
previously disallowed claims for service 
connection for PTSD and for hearing loss.  
See VBA Fast Letter No. 01-13 (Feb. 5, 
2001) (claims to reopen must be fully 
developed in accordance with the 
provisions of the VCAA, except that a VA 
examination or medical opinion will not be 
scheduled or obtained, respectively, 
unless it is first determined that new and 
material evidence sufficient to reopen the 
claim has been submitted).  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With respect to the 
claim for an initial compensable rating 
for service-connected tinea versicolor, 
the RO should consider all evidence of 
record in determining whether the facts 
show that he was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim, including whether "staged 
ratings" are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


